Exhibit 10.3

 

Execution Copy

 

GUARANTY

 

This Guaranty (“Agreement”) is made and executed this      day of March, 2010 by
Corgenix Medical Corporation, a corporation, duly incorporated and validly
existing pursuant to the laws of Nevada (“Guarantor”), having its principal
place of business at 11575 Main Street, Broomfield, CO, in favor of FAUNUS GROUP
INTERNATIONAL, INC., a Delaware corporation (“FGI”), having its principal place
of business at 80 Broad Street, 22nd Floor, New York, New York 10004.

 

BACKGROUND

 

A.            FGI intends to establish financing arrangements with, extend
credit to and/or purchase receivables from Corgenix UK Limited, (“Client”)
pursuant to the terms and conditions of the certain Receivable Finance Agreement
dated as of the date hereof between Client and FGI (as may hereafter be amended,
supplemented, restated or replaced from time to time, the “Corgenix UK
Agreement”).

 

B.            In order to induce FGI to enter into the financing arrangements
with and make loans and extend credit to the Client, Guarantor undertakes and
agrees as set forth below.

 


1.             OBLIGATIONS GUARANTEED.  TO INDUCE FGI TO ENTER INTO THE CORGENIX
UK AGREEMENT AND CONSIDER EXTENDING OR CONTINUING TO EXTEND CREDIT OR PURCHASE
RECEIVABLES FROM TIME TO TIME TO CLIENT THEREUNDER, AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY
ACKNOWLEDGED, GUARANTOR, INTENDING TO BE LEGALLY BOUND HEREBY, ABSOLUTELY AND
UNCONDITIONALLY GUARANTEES AND BECOMES SURETY FOR THE PAYMENT AND PERFORMANCE
WHEN DUE (AT MATURITY, UPON ACCELERATION, OR OTHERWISE) OF ALL OF THE DEBTS AND
OBLIGATIONS OF CLIENT OF EVERY KIND OR NATURE, WHETHER JOINT OR SEVERAL, DUE OR
TO BECOME DUE, ABSOLUTE OR CONTINGENT, NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER PRINCIPAL, INTEREST, FEES, COSTS, EXPENSES OR OTHERWISE, AND ARISING
UNDER THE CORGENIX UK AGREEMENT OR OTHERWISE (INCLUDING WITHOUT LIMITATION ANY
INTEREST AND/OR EXPENSES ACCRUING FOLLOWING THE COMMENCEMENT OF ANY INSOLVENCY,
RECEIVERSHIP, REORGANIZATION OR BANKRUPTCY CASE OR PROCEEDING RELATING TO
CLIENT, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST AND/OR EXPENSES IS
ALLOWED IN SUCH CASE OR PROCEEDING) (COLLECTIVELY, THE “OBLIGATIONS”). 
GUARANTOR SHALL ALSO PAY OR REIMBURSE FGI ON DEMAND FOR ALL COSTS AND EXPENSES,
INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, INCURRED BY FGI AT ANY TIME TO
ENFORCE, PROTECT, PRESERVE, OR DEFEND FGI’S RIGHTS HEREUNDER AND WITH RESPECT TO
ANY PROPERTY SECURING THIS AGREEMENT.  ALL PAYMENTS HEREUNDER SHALL BE MADE IN
LAWFUL MONEY OF THE UNITED STATES, IN IMMEDIATELY AVAILABLE FUNDS. UNLESS
OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO SUCH TERMS IN THE CORGENIX UK AGREEMENT.


 


2.             REPRESENTATIONS AND WARRANTIES.  GUARANTOR REPRESENTS AND
WARRANTS THAT:


 


(A)           GUARANTOR’S EXECUTION AND PERFORMANCE OF THIS AGREEMENT SHALL NOT
(I) VIOLATE OR RESULT IN A DEFAULT OR BREACH (IMMEDIATELY OR WITH THE PASSAGE OF
TIME) UNDER ANY CONTRACT, AGREEMENT OR INSTRUMENT TO WHICH GUARANTOR IS A PARTY,
OR BY WHICH GUARANTOR OR ANY ASSET OF GUARANTOR IS BOUND, (II) VIOLATE OR RESULT
IN A DEFAULT OR BREACH UNDER ANY ORDER, DECREE, AWARD, INJUNCTION, JUDGMENT,
LAW, REGULATION OR RULE, (III) CAUSE OR RESULT IN THE IMPOSITION OR

 

--------------------------------------------------------------------------------


 


CREATION OF ANY LIEN OR OTHER ENCUMBRANCE UPON ANY PROPERTY OR ASSET OF
GUARANTOR, OR (IV) VIOLATE OR RESULT IN A BREACH OF THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF GUARANTOR.


 


(B)           GUARANTOR HAS THE FULL POWER AND AUTHORITY TO ENTER INTO AND
PERFORM UNDER THIS AGREEMENT, WHICH HAS BEEN AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION ON BEHALF OF GUARANTOR.


 


(C)           NO CONSENT, LICENSE OR APPROVAL OF, OR FILING OR REGISTRATION
WITH, ANY GOVERNMENTAL AUTHORITY IS NECESSARY FOR THE EXECUTION AND PERFORMANCE
HEREOF BY GUARANTOR.


 


(D)           THIS AGREEMENT CONSTITUTES THE VALID AND BINDING OBLIGATION OF
GUARANTOR ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(E)           THIS AGREEMENT PROMOTES AND FURTHERS THE BUSINESS AND INTERESTS OF
GUARANTOR AND THE CREATION OF THE OBLIGATIONS HEREUNDER WILL RESULT IN DIRECT
FINANCIAL BENEFIT TO GUARANTOR.


 


3.             GUARANTOR ACKNOWLEDGEMENTS.


 


(A)           GUARANTOR HEREBY WAIVES NOTICE OF (I) ACCEPTANCE OF THIS
AGREEMENT, (II) THE EXISTENCE OR INCURRING FROM TIME TO TIME OF ANY OBLIGATIONS
GUARANTEED HEREUNDER, (III) NONPAYMENT, THE EXISTENCE OF ANY TERMINATION EVENT,
THE MAKING OF DEMAND, OR THE TAKING OF ANY ACTION BY FGI, UNDER THE CORGENIX UK
AGREEMENT, AND (IV) DEFAULT AND DEMAND HEREUNDER.


 


(B)           GUARANTOR ACKNOWLEDGES THAT GUARANTOR (I) HAS EXAMINED OR HAD THE
OPPORTUNITY TO EXAMINE THE CORGENIX UK AGREEMENT AND RELATED AGREEMENTS AND
(II) WAIVES ANY DEFENSE WHICH MAY EXIST RESULTING FROM GUARANTOR’S FAILURE TO
RECEIVE OR EXAMINE AT ANY TIME THE CORGENIX UK AGREEMENT OR ANY AMENDMENTS,
SUPPLEMENTS, RESTATEMENTS OR REPLACEMENTS THEREFOR.


 


(C)           GUARANTOR ACKNOWLEDGES THAT IT SHALL NOT DO ANYTHING TO IMPEDE OR
INTERFERE IN ANY MANNER WITH THE NORMAL COLLECTION AND PAYMENT OF THE APPROVED
DEBTS ASSIGNED AND SOLD TO FGI.


 


(D)           GUARANTOR ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT
GUARANTOR IS NOT RELYING UPON ANY STATEMENT, REPRESENTATION, WARRANTY OR OPINION
OF ANY KIND FROM FGI AS TO THE PRESENT OR FUTURE FINANCIAL CONDITION,
PERFORMANCE, ASSETS, LIABILITIES OR PROSPECTS OF CLIENT OR AS TO ANY OTHER
MATTER.


 


4.             FGI ACTIONS.  GUARANTOR HEREBY CONSENTS AND AGREES THAT FGI MAY
AT ANY TIME OR FROM TIME TO TIME IN FGI’S DISCRETION (A) EXTEND OR CHANGE THE
TIME OF PAYMENT AND/OR CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF ANY OR
ALL OBLIGATIONS, (B) AMEND, SUPPLEMENT, RESTATE OR REPLACE THE CORGENIX UK
AGREEMENT OR ANY RELATED AGREEMENTS, (C) RENEW OR EXTEND ANY FINANCING NOW OR
HEREAFTER REFLECTED BY THE CORGENIX UK AGREEMENT OR THE MATURITY THEREOF OR
INCREASE (WITHOUT LIMIT OF ANY KIND AND WHETHER RELATED OR UNRELATED) OR
DECREASE LOANS AND EXTENSIONS OF CREDIT TO CLIENT, (D) MODIFY THE TERMS AND
CONDITIONS UNDER WHICH LOANS, EXTENSIONS OF CREDIT OR PURCHASES OF RECEIVABLES
MAY BE MADE TO CLIENT, (E) SETTLE, COMPROMISE OR GRANT RELEASES FOR LIABILITIES
OF CLIENT, AND/OR ANY OTHER PERSON OR PERSONS LIABLE WITH GUARANTOR FOR, ANY


 


2

--------------------------------------------------------------------------------


 


OBLIGATIONS, (F) EXCHANGE, COMPROMISE, RELEASE OR SURRENDER, OR SUBORDINATE OR
RELEASE ANY LIEN ON, ANY PROPERTY (INCLUDING ANY COLLECTIONS THEREFROM OR
PROCEEDS THEREOF) OF CLIENT OR ANY OTHER PERSON OR PERSONS NOW OR HEREAFTER
SECURING ANY OF THE OBLIGATIONS, AND (G) APPLY ANY AND ALL PAYMENTS AND PROCEEDS
OF ANY PROPERTY OF ANY PERSON SECURING ANY OR ALL OF THE OBLIGATIONS RECEIVED BY
FGI AT ANY TIME AGAINST THE OBLIGATIONS IN ANY ORDER AS FGI MAY DETERMINE; ALL
OF THE FOREGOING IN SUCH MANNER AND UPON SUCH TERMS AS FGI MAY SEE FIT, AND
WITHOUT NOTICE TO OR FURTHER CONSENT FROM GUARANTOR, WHO HEREBY AGREES TO BE AND
SHALL REMAIN BOUND UPON THIS AGREEMENT NOTWITHSTANDING ANY SUCH ACTION ON FGI’S
PART.


 


5.             SCOPE OF GUARANTY.  THE AGREEMENT IS AN AGREEMENT OF SURETYSHIP
AND A GUARANTY OF PAYMENT AND NOT OF COLLECTION.  THE LIABILITY OF GUARANTOR
HEREUNDER IS ABSOLUTE, PRIMARY, UNLIMITED AND UNCONDITIONAL AND SHALL NOT BE
REDUCED, IMPAIRED OR AFFECTED IN ANY WAY BY REASON OF (A) ANY FAILURE TO OBTAIN,
RETAIN OR PRESERVE, OR THE LACK OF PRIOR ENFORCEMENT OF, ANY RIGHTS AGAINST ANY
PERSON OR PERSONS LIABLE FOR THE OBLIGATIONS (INCLUDING CLIENT AND GUARANTOR) OR
IN ANY PROPERTY, (B) THE INVALIDITY, UNENFORCEABILITY OR VOIDABILITY OF ANY
OBLIGATIONS OR ANY LIENS OR RIGHTS IN ANY PROPERTY PLEDGED BY ANY PERSON OR
PERSONS, (C) ANY DELAY IN MAKING DEMAND UPON CLIENT OR ANY DELAY IN ENFORCING,
OR ANY FAILURE TO ENFORCE, ANY RIGHTS AGAINST CLIENT OR ANY OTHER PERSON OR
PERSONS LIABLE FOR ANY OR ALL OF THE OBLIGATIONS OR IN ANY PROPERTY PLEDGED BY
ANY PERSON OR PERSONS, EVEN IF SUCH RIGHTS ARE THEREBY LOST, (D) ANY FAILURE,
NEGLECT OR OMISSION ON FGI’S PART TO OBTAIN, PERFECT OR CONTINUE ANY LIEN UPON,
PROTECT, EXERCISE RIGHTS AGAINST, OR REALIZE ON, ANY PROPERTY OF CLIENT,
GUARANTOR OR ANY OTHER PARTY SECURING THE OBLIGATIONS, (E) THE EXISTENCE OR
NONEXISTENCE OF ANY DEFENSES WHICH MAY BE AVAILABLE TO THE CLIENT WITH RESPECT
TO THE OBLIGATIONS, (F) THE GRANTING OF ANY WAIVER OR FORBEARANCE AT ANY TIME
AND FOR ANY PERIOD WITH RESPECT TO ANY PERFORMANCE BY CLIENT OR ANY TERMINATION
EVENT(S) UNDER THE CORGENIX UK AGREEMENT, (G) THE COMMENCEMENT OF ANY
BANKRUPTCY, REORGANIZATION, LIQUIDATION, DISSOLUTION OR RECEIVERSHIP PROCEEDING
OR CASE FILED BY OR AGAINST CLIENT OR ANY GUARANTOR OR (H) ANY OTHER FACT,
EVENT, CONDITION OR OMISSION WHICH MAY GIVE RISE TO A SURETYSHIP DEFENSE.
GUARANTOR PROMISES AND UNDERTAKES TO MAKE ALL PAYMENTS HEREUNDER FREE AND CLEAR
OF ANY DEDUCTION, OFFSET, DEFENSE, CLAIM OR COUNTERCLAIM OF ANY KIND.


 


6.             REINSTATEMENT.  IF ANY OR ALL PAYMENTS OR PROCEEDS OF PROPERTY
SECURING ANY OR ALL OF THE OBLIGATIONS MADE FROM TIME TO TIME TO FGI WITH
RESPECT TO ANY OBLIGATION HEREBY GUARANTEED ARE AT ANY TIME RECOVERED FROM, OR
REPAID BY, FGI IN WHOLE OR IN PART IN ANY BANKRUPTCY, REORGANIZATION,
RECEIVERSHIP, INSOLVENCY OR SIMILAR CASE OR PROCEEDING INSTITUTED BY OR AGAINST
CLIENT, THIS AGREEMENT SHALL CONTINUE TO BE FULLY APPLICABLE TO (OR, AS THE CASE
MAY BE, REINSTATED TO BE APPLICABLE TO) SUCH OBLIGATION TO THE SAME EXTENT AS IF
THE RECOVERED OR REPAID PAYMENT(S) OR PROCEEDS HAD NEVER BEEN ORIGINALLY PAID TO
FGI.


 


7.             CUMULATIVE REMEDIES.  ALL RIGHTS AND REMEDIES HEREUNDER AND UNDER
THE CORGENIX UK AGREEMENT, AND RELATED AGREEMENTS, ARE CUMULATIVE AND NOT
ALTERNATIVE, AND FGI MAY PROCEED IN ANY ORDER FROM TIME TO TIME AGAINST CLIENT,
GUARANTOR AND/OR ANY OTHER PERSON OR PERSONS LIABLE FOR ANY OR ALL OF THE
OBLIGATIONS AND THEIR RESPECTIVE ASSETS.  FGI SHALL NOT HAVE ANY OBLIGATION TO
PROCEED AT ANY TIME OR IN ANY MANNER AGAINST, OR EXHAUST ANY OR ALL OF FGI’S
RIGHTS AGAINST, CLIENT OR ANY OTHER PERSON OR PERSONS LIABLE FOR ANY OR ALL OF
THE OBLIGATIONS PRIOR TO PROCEEDING AGAINST GUARANTOR HEREUNDER.


 


8.             SECURITY INTEREST. AS ADDITIONAL SECURITY FOR THE OBLIGATIONS,
GUARANTOR HEREBY

 

3

--------------------------------------------------------------------------------



 


GRANTS TO FGI A SECURITY INTEREST IN ALL OF GUARANTOR’S RIGHT, TITLE AND
INTEREST IN AND TO THE FOLLOWING ASSETS, WHEREVER LOCATED AND WHETHER NOW OR
HEREAFTER OWNED OR ACQUIRED: (A) ALL ACCOUNTS, (B) CHATTEL PAPER, (C) COMMERCIAL
TORT CLAIMS, (D) DEPOSIT ACCOUNTS, (E) DOCUMENTS, (F) EQUIPMENT, (G) GENERAL
INTANGIBLES, (H) GOODS (INCLUDING BUT NOT LIMITED TO ALL FILES, CORRESPONDENCE,
COMPUTER PROGRAMS, TAPES, DISKS AND RELATED DATA PROCESSING SOFTWARE WHICH
CONTAIN INFORMA­TION IDENTIFYING OR PERTAINING TO ANY OF THE COLLATERAL OR ANY
ACCOUNT DEBTOR OR SHOWING THE AMOUNTS THEREOF OR PAYMENTS THEREON OR OTHERWISE
NECESSARY OR HELPFUL IN THE REALIZATION THEREON OR THE COLLECTION THEREOF,
(I) INVENTORY, (J) INVESTMENTS, (K) INVESTMENT PROPERTY, (L) LETTERS OF CREDIT
AND LETTER OF CREDIT RIGHTS, (M) ALL SUPPORTING OBLIGATIONS AND (N) ALL CASH AND
NON-CASH PROCEED OF THE FOREGOING (INCLUDING INSURANCE PROCEEDS). UPON THE
OCCURRENCE OF A TERMINATION EVENT UNDER CORGENIX UK AGREEMENT OR ANY BREACH OR
DEFAULT BY GUARANTOR UNDER THIS AGREEMENT (EACH AN “EVENT OF DEFAULT”), FGI
SHALL HAVE ALL THE RIGHTS OF A SECURED PARTY UNDER APPLICABLE LAW, AND MORE
SPECIFICALLY UNDER THE UNIFORM COMMERCIAL CODE (IN EFFECT IN THE STATE OF NEW
YORK) AND SHALL HAVE ALL THE RIGHTS AND REMEDIES SET FORTH IN THE CORGENIX UK
AGREEMENT. IN ADDITION AND WITHOUT LIMITATION, FGI MAY, WITHOUT NOTICE TO OR
DEMAND UPON THE GUARANTOR AND TAKE POSSESSION OF THE COLLATERAL, AND FOR THAT
PURPOSE FGI MAY ENTER UPON ANY PREMISES ON WHICH THE COLLATERAL MAY BE SITUATED
AND REMOVE THE SAME THEREFROM; REQUIRE GUARANTOR TO ASSEMBLE ALL OR ANY PART OF
THE COLLATERAL AT SUCH LOCATION OR LOCATIONS WITHIN THE JURISDICTION(S) OF
GUARANTOR’S PRINCIPAL OFFICE(S) OR AT SUCH OTHER LOCATIONS AS FGI MAY REASONABLY
DESIGNATE. UNLESS THE COLLATERAL IS PERISHABLE OR THREATENS TO DECLINE SPEEDILY
IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A RECOGNIZED MARKET, THE FGI SHALL
GIVE TO GUARANTOR AT LEAST FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE
TIME AND PLACE OF ANY PUBLIC SALE OF COLLATERAL OR OF THE TIME AFTER, WHICH ANY
PRIVATE SALE OR ANY OTHER INTENDED DISPOSITION IS TO BE MADE. THE GUARANTOR
HEREBY ACKNOWLEDGES THAT FIVE (5) BUSINESS DAYS PRIOR WRITTEN NOTICE OF SUCH
SALE OR SALES SHALL BE REASONABLE NOTICE.  IN ADDITION, GUARANTOR WAIVES ANY AND
ALL RIGHTS THAT IT MAY HAVE TO A JUDICIAL HEARING IN ADVANCE OF THE ENFORCEMENT
OF ANY OF FGI’S RIGHTS HEREUNDER, INCLUDING, WITHOUT LIMITATION, ITS RIGHT
FOLLOWING AN EVENT OF DEFAULT TO TAKE IMMEDIATE POSSESSION OF THE COLLATERAL AND
TO EXERCISE ITS RIGHTS WITH RESPECT THERETO. IN ADDITION, FGI SHALL HAVE AND MAY
EXERCISE ANY OR ALL OTHER RIGHTS AND REMEDIES IT MAY HAVE AVAILABLE AT LAW, IN
EQUITY, OR OTHERWISE. ALL OF FGI’S RIGHTS AND REMEDIES, WHETHER EVIDENCED BY
THIS AGREEMENT, THE CORGENIX UK AGREEMENT OR ANY OTHER WRITING, SHALL BE
CUMULATIVE AND MAY BE EXERCISED SINGULARLY OR CONCURRENTLY. ELECTION BY FGI TO
PURSUE ANY REMEDY SHALL NOT EXCLUDE PURSUIT OF ANY OTHER REMEDY, AND AN ELECTION
TO MAKE EXPENDITURES OR TO TAKE ACTION TO PERFORM AN OBLIGATION OF GUARANTOR
UNDER THIS AGREEMENT, AFTER GUARANTOR’S FAILURE TO PERFORM, SHALL NOT AFFECT
FGI’S RIGHT TO DECLARE A DEFAULT AND TO EXERCISE ITS REMEDIES.


 


9.             SUBROGATION.  ANY AND ALL RIGHTS OF ANY NATURE OF GUARANTOR TO
SUBROGATION, REIMBURSEMENT OR INDEMNITY AND ANY RIGHT OF GUARANTOR TO RECOURSE
TO ANY ASSETS OR PROPERTY OF, OR PAYMENT FROM, CLIENT OR ANY OTHER PERSON OR
PERSONS LIABLE FOR ANY OR ALL OF THE OBLIGATIONS AS A RESULT OF ANY PAYMENTS
MADE OR TO BE MADE HEREUNDER FOR ANY REASON SHALL BE UNCONDITIONALLY
SUBORDINATED TO ALL OF FGI’S RIGHTS UNDER THE CORGENIX UK AGREEMENT AND
GUARANTOR SHALL NOT AT ANY TIME EXERCISE ANY OF SUCH RIGHTS UNLESS AND UNTIL ALL
OF THE OBLIGATIONS HAVE BEEN UNCONDITIONALLY PAID IN FULL.  ANY PAYMENTS
RECEIVED BY GUARANTOR IN VIOLATION OF THIS SECTION 9 SHALL BE HELD IN TRUST FOR
AND IMMEDIATELY REMITTED TO FGI.


 


10.           FGI RECORDS.  FGI’S BOOKS AND RECORDS OF ANY AND ALL OF THE
OBLIGATIONS, ABSENT MANIFEST ERROR, SHALL BE PRIMA FACIE EVIDENCE AGAINST
GUARANTOR OF THE INDEBTEDNESS OWING OR TO

 

4

--------------------------------------------------------------------------------



 


BECOME OWING TO FGI HEREUNDER.


 


11.           CONTINUING SURETY.  THIS AGREEMENT SHALL CONSTITUTE A CONTINUING
SURETY OBLIGATION WITH RESPECT TO ALL OBLIGATIONS FROM TIME TO TIME INCURRED OR
ARISING AND SHALL CONTINUE IN EFFECT UNTIL ALL OBLIGATIONS ARE INDEFEASIBLY PAID
AND SATISFIED AND THE LIABILITY OF GUARANTOR UNDER THIS AGREEMENT MAY NOT BE
REVOKED OR TERMINATED.


 


12.           SETOFF.  GUARANTOR AGREES THAT FGI SHALL HAVE A RIGHT OF SETOFF
AGAINST ANY AND ALL PROPERTY OF GUARANTOR NOW OR AT ANY TIME IN FGI’S
POSSESSION, INCLUDING WITHOUT LIMITATION DEPOSIT ACCOUNTS, AND THE PROCEEDS
THEREOF, AS SECURITY FOR THE OBLIGATIONS OF GUARANTOR HEREUNDER.


 


13.           ACCELERATION.  IF A TERMINATION EVENT OCCURS AND IS CONTINUING
UNDER THE CORGENIX UK AGREEMENT, THEN ALL OF GUARANTOR’S LIABILITIES OF EVERY
KIND OR NATURE TO FGI HEREUNDER SHALL, AT FGI’S OPTION, BECOME IMMEDIATELY DUE
AND PAYABLE AND FGI MAY AT ANY TIME AND FROM TIME TO TIME, AT FGI’S OPTION
(REGARDLESS OF WHETHER THE LIABILITY OF CLIENT OR ANY OTHER PERSON OR PERSONS
LIABLE FOR ANY OR ALL OF THE OBLIGATIONS HAS MATURED OR MAY THEN BE ENFORCED),
TAKE ANY AND/OR ALL ACTIONS AND ENFORCE ALL RIGHTS AND REMEDIES AVAILABLE
HEREUNDER OR UNDER APPLICABLE LAW TO COLLECT GUARANTOR’S LIABILITIES HEREUNDER.


 


14.           ENFORCEMENT TIMING.  FAILURE OR DELAY IN EXERCISING ANY RIGHT OR
REMEDY AGAINST GUARANTOR HEREUNDER SHALL NOT BE DEEMED A WAIVER THEREOF OR
PRECLUDE THE EXERCISE OF ANY OTHER RIGHT OR REMEDY HEREUNDER.  NO WAIVER OF ANY
BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OR OF ANY OTHER PROVISION.


 


15.           CONFESSION.


 


(A)           GUARANTOR HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY(S) OR THE CLERK OF ANY COURT OF RECORD IN THE STATE OF NEW YORK, OR
ELSEWHERE, FOLLOWING THE OCCURRENCE OF A TERMINATION EVENT UNDER THE CORGENIX UK
AGREEMENT, TO APPEAR FOR GUARANTOR IN ANY SUCH COURT, WITH OR WITHOUT
DECLARATION FILED, AS OF ANY TERM OR TIME, AND CONFESS OR ENTER JUDGMENT AGAINST
GUARANTOR IN FGI’S FAVOR FOR ALL OBLIGATIONS DUE OR TO BECOME DUE BY GUARANTOR
HEREUNDER, WITH COSTS OF SUIT, RELEASE OF ERRORS AND FIFTEEN PERCENT (15%) OF
SUCH SUMS ADDED AS REASONABLE ATTORNEYS’ FEES; AND FOR THE PURPOSE HEREOF A COPY
OF THIS AGREEMENT SHALL BE SUFFICIENT WARRANTY. SUCH AUTHORITY AND POWER SHALL
NOT BE EXHAUSTED BY ANY EXERCISE THEREOF AND JUDGMENT MAY BE CONFESSED FROM TIME
TO TIME HEREUNDER AS FGI MAY DETERMINE.


 


(B)           GUARANTOR, BEING FULLY AWARE OF THE RIGHT TO NOTICE AND A HEARING
CONCERNING THE VALIDITY OF ANY AND ALL CLAIMS THAT MAY BE ASSERTED AGAINST
GUARANTOR BY FGI BEFORE A JUDGMENT CAN BE ENTERED HEREUNDER OR BEFORE EXECUTION
MAY BE LEVIED ON SUCH JUDGMENT AGAINST ANY AND ALL PROPERTY OF

 

5

--------------------------------------------------------------------------------



 


GUARANTOR, HEREBY KNOWINGLY, VOLUNTARILY AND UNCONDITIONALLY WAIVES THESE RIGHTS
AND AGREES AND CONSENTS TO JUDGMENT BEING ENTERED BY CONFESSION IN ACCORDANCE
WITH THE TERMS HEREOF AND EXECUTION BEING LEVIED ON SUCH JUDGMENT AGAINST ANY
AND ALL PROPERTY OF GUARANTOR, IN EACH CASE WITHOUT FIRST GIVING NOTICE AND THE
OPPORTUNITY TO BE HEARD ON THE VALIDITY OF THE CLAIM OR CLAIMS UPON WHICH SUCH
JUDGMENT IS ENTERED.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL (A) BE LEGALLY
BINDING UPON GUARANTOR, AND GUARANTOR’S SUCCESSORS AND ASSIGNS, PROVIDED THAT
GUARANTOR’S OBLIGATIONS HEREUNDER MAY NOT BE DELEGATED OR ASSIGNED WITHOUT FGI’S
PRIOR WRITTEN CONSENT AND (B) BENEFIT ANY AND ALL OF FGI’S SUCCESSORS AND
ASSIGNS.  FGI MAY ASSIGN ITS RIGHTS UNDER THIS AGREEMENT WITHOUT NOTICE TO OR
CONSENT FROM GUARANTOR.


 


17.           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE CORGENIX UK AGREEMENT
EMBODY THE WHOLE AGREEMENT AND UNDERSTANDING OF THE PARTIES HERETO RELATIVE TO
THE SUBJECT MATTER HEREOF.  NO MODIFICATION OR WAIVER OF ANY PROVISION HEREOF
SHALL BE ENFORCEABLE UNLESS APPROVED BY FGI IN WRITING.


 


18.           GOVERNING LAW, SUBMISSION TO JURISDICTION AND JURY TRIAL.  THIS
AGREEMENT, AND ALL MATTERS ARISING HEREUNDER OR RELATING HERETO,  SHALL IN ALL
RESPECTS BE INTERPRETED, CONSTRUED AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK.  GUARANTOR IRREVOCABLY KNOWINGLY AND VOLUNTARILY (I) SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE
PURPOSES OF ANY LITIGATION OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS
HEREOF AND (II)  WAIVES THE RIGHT TO A JURY TRIAL WITH RESPECT TO ANY
LITIGATION, CLAIMS OR PROCEEDING HEREUNDER OR CONCERNING THE TERMS HEREOF OR
OTHERWISE IN CONNECTION WITH GUARANTOR’S DEALINGS WITH FGI.


 


19.           NOTICES.


 


(A)           IN ANY ACTION OR PROCEEDING BROUGHT BY FGI TO ENFORCE THE TERMS
HEREOF, GUARANTOR WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, AND ANY
MOTION OR OTHER PROCESS, AND AGREES THAT NOTICE THEREOF MAY BE SERVED (I) IN
PERSON, (II) BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR
(III) BY NATIONALLY RECOGNIZED OVERNIGHT COURIER (IN THE CASE OF (I) ABOVE, ON
THE DATE OF DELIVERY; IN THE CASE OF (II) ABOVE, THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAIL; AND IN THE CASE OF (III) ABOVE, ONE (1) DAY AFTER DELIVERY TO THE
COURIER).  SERVICE MAY BE MADE AT THE ADDRESS OF GUARANTOR SET FORTH IN THE
PREAMBLE HERETO OR SUCH OTHER ADDRESS AT WHICH GUARANTOR IS THEN LOCATED.


 


(B)           ANY AND ALL NOTICES WHICH MAY BE GIVEN TO GUARANTOR BY FGI
HEREUNDER SHALL BE SENT TO GUARANTOR AT THE ADDRESS OF GUARANTOR SET FORTH IN
THE PREAMBLE HERETO (OR SUCH OTHER ADDRESS AT WHICH GUARANTOR IS THEN LOCATED)
AND SHALL BE DEEMED GIVEN TO AND RECEIVED BY

 

6

--------------------------------------------------------------------------------



 


GUARANTOR IF SENT BY FACSIMILE TRANSMISSION OR IF SENT IN THE MANNER PROVIDED
FOR SERVICE OF PROCESS IN SECTION 19(A) ABOVE.  NOTICES SENT BY FACSIMILE SHALL
BE DEEMED RECEIVED ON THE DATE SENT.  NOTICES OTHERWISE SENT SHALL BE DEEMED
RECEIVED ON THE APPLICABLE DATE(S) PROVIDED FOR RECEIPT OF SERVICE OF PROCESS
UNDER SECTION 19(A) ABOVE.


 


20.           MAXIMUM LIABILITY.  TO THE EXTENT THAT APPLICABLE LAW OTHERWISE
WOULD RENDER THE OBLIGATIONS OF GUARANTOR HEREUNDER INVALID OR UNENFORCEABLE,
GUARANTOR SHALL NEVERTHELESS REMAIN LIABLE HEREUNDER; PROVIDED HOWEVER THAT
GUARANTOR’S OBLIGATIONS SHALL BE LIMITED TO THE MAXIMUM AMOUNT WHICH DOES NOT
RESULT IN SUCH INVALIDITY OR UNENFORCEABILITY.  NOTWITHSTANDING THE FOREGOING,
GUARANTOR’S OBLIGATIONS HEREUNDER SHALL BE PRESUMPTIVELY VALID AND ENFORCEABLE
TO THEIR FULLEST EXTENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, AS IF
THIS SECTION 19 WERE NOT A PART OF THIS AGREEMENT.


 


21.           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
HEREOF SHALL NOT AFFECT THE REMAINING PROVISIONS WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT.


 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

7

--------------------------------------------------------------------------------


 

THIS GUARANTY is dated the date and year first above written.

 

 

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature page to Guaranty]

 

S-1

--------------------------------------------------------------------------------